711 N.W.2d 81 (2006)
474 Mich. 1099
F. Timberlane HAMILTON, Plaintiff-Appellant,
v.
BANK ONE NATIONAL ASSOCIATION, Homecomings Financial, Hess Hess & Hess, Trott & Trott, TCIF, Defendants-Appellees.
Docket Nos. 130774 & (48). COA No. 265062.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 14, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.